Name: Commission Regulation (EEC) No 202/80 of 25 January 1980 on arrangements for mports into France of woven, knitted or crocheted dresses originating in Singapore
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 24/ 16 Official Journal of the European Communities 31 . 1 . 80 COMMISSION REGULATION (EEC) No 202/80 of 25 January 1980 on arrangements for imports into France of woven , knitted or crocheted dresses originating in Singapore THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of woven , knitted or crocheted dresses (cate ­ gory 26) originating in Singapore have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas in accordance with paragraph 5 of the said Article, consultations took place with Singapore ; whereas following these consultations it is desirable to make the products in question subject to quantitative limitation for the years 1980 to 1982 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Singapore between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 1 . Importation into France of the category of products originating in Singapore specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article ?. ( 1 ). Article 2 1 . The products as referred to in Article 1 shipped from Singapore to France before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other trans ­ port document proving that shipment actually took place before that date . 2 . Imports of products shipped from Singapore to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Singapore on or after 1 January 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (&lt;) OJ No L 365, 27. 12 . 1978 , p . 1 . (2 ) OJ No L 248 , 2 . 10 . 1979, p . 1 . 31 . 1 . 80 Official Journal of the European Communities No L 24/ 17 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rub ­ berized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres F 1 000 pieces 250 265 281